DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.
In the amendment dated 1/7/2022, the following has occurred: Claim 1 has been amended.
Claims 1, 4, and 6-19 are pending and are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 4-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (US 2017/0338472 to Zhamu et al.) in view of Matsubara (US Patent No. 6,733,922 to Matsubara et al.) or Im (US Patent No 8,029,931 to Im et al.), in further view of Kawakami (US 2006/0127773 to Kawakami et al.) and Chen (“Spherical nanostructured Si/C composite prepared by spray drying technique for lithium ion batteries anode.” Materials Science and Engineering B 131 (2006) 186-190 by Chen et al.).
	Regarding Claims 1, 4, 9, 16, and 18-19, Zhamu teaches:
a method of producing graphene-embraced anode particulates for a lithium battery (abstract, Fig. 2)
by providing a composite anode active material capable of intercalating alkali metal such as Si (paras 0008-0010, 0060) comprising powder, flakes, beads, etc. of diameter or thickness from 10 nm to 20 microns (para 0068)

wherein the anode active material is embraced by a shell of graphene sheets of single or few-layer thickness (para 0071)
wherein the nanocomposite can be prepared via mixture of the raw components followed by spray drying to remove the solvent (see e.g. para 0109)
	Zhamu does not explicitly teach:
wherein the anode particulate comprises carbon or graphite particles decorated with e.g. silicon, wherein the carbon or graphite particles have  a diameter or thickness from 500 nm to 50 microns and the silicon is in the form of particles or coating having a diameter or thickness from 0.5 nm to 2 microns
	Zhamu does cite to e.g. US 2005/0136330 to Mao et al., also cited by the present invention, for examples of complex composite anode materials from the prior art (para 00010). Matsubara, from the same field of invention, regarding an anode particulate, teaches a carbonaceous particle comprising graphite/carbon core with interplanar spacing of less than 0.337 nm (column 2 lines 25-45) having particle size between 50 nm and 2 microns (column 4 lines 50-60), decorated with silicon having a smaller diameter (column 2, Figs.). While Matsubara does not explicitly teach e.g. “spray drying,” it does teach generic “wet mixing” of the carbon and Si particulate (column 12 lines 25-30) followed by generic removal of the solvent, with no particular method specific (column 12 line 35 and Example 1, wherein the “solvent was removed to obtain the complex particle precursor” wherein “complex particle precursor” functions like the claimed “anode active material-decorated carbon or graphite particles,” see column 15 line 12). Matsubara, in other, words renders obvious conventional solvent removal techniques, including spray drying. Chen, for example, regarding a similar anode-studded carbon particle, teaches mixing 1 micron graphite power is mixed with nanoscaled silicon powder in a solvent KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Im, also from the same field of invention, teaches an anode active material comprising graphite core particles decorated with silicon particles between 10 nm and 1 microns in diameter (column 6 lines 5-20). It would have been obvious to one of ordinary skill in the art to use a composite anode particulate of silicon and carbon with the claimed dimensions as taught in e.g. (previously cited) Mao, Matsubara, or Im, in the invention of Zhamu, since Zhamu teaches a generic anode particulate of a similar type for use in its graphene encapsulation method (see e.g. paras 0004-0011). 
	Zhamu further teaches:
previously known compositions of graphene platelets and anode active material particles bonded through a conductive binder (para 0013)
	But Zhamu does not explicitly teach:
wherein the anode material includes a conductive polymer layer that partially or fully covers said active material comprising a conducting polymer containing conjugated polymer such as polyparaphenylene
	The claims have been amended to exclude conductive polyaniline, some polythiophenes, polyquinoline, and polyacetylene. Kawakami, however, directed towards composite intercalation electrodes, teaches the use of “conductive” polymers that electrochemically inert including polypyrrole, polyacetylene, polythiophene, etc., further including polyparaphenylene (para 0144). Polypyrrole, polyacetylene, polythiophene, and polyparaphenylene appear to have been substitutable equivalents of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 6, Zhamu teaches:
wherein conventional prior art processes include graphene coating via spray drying (para 0106)
	Regarding Claims 7 and 11, Zhamu teaches:
mixing multiple particles of a graphitic material and the anode active material to form a mixture in an impacting chamber of conventional mixers, such as ball mills, and operating at times and energies to peel off graphene sheets from the graphitic material and coating the anode, and subsequentely recovering said graphene-coated particles (Figs. 2-3, paras 0097-0102, claim 25)
	Regarding Claim 8, Zhamu teaches:
wherein impacting balls can be used in the ball mill (para 0100)
	Regarding Claim 10, Zhamu teaches:
wherein the graphene can be pristine or oxidized graphene (para 0110)
	Regarding Claim 14, Zhamu teaches:
wherein the graphite can be natural, synthetic, etc. (para 0109)
	Regarding Claim 15, Zhamu teaches:
a method of producing graphene-embraced anode particulates for a lithium battery (abstract, Fig. 2)
by providing a composite anode active material capable of intercalating alkali metal such as Si (paras 0008-0010, 0060) comprising powder, flakes, beads, etc. of diameter or thickness from 10 nm to 20 microns (para 0068)
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  
wherein the anode active material is embraced by a shell of graphene sheets of single or few-layer thickness (para 0071)
	Zhamu does not explicitly teach:
wherein the anode particulate comprises carbon or graphite particles decorated with e.g. silicon, wherein the carbon or graphite particles have  a diameter or thickness from 500 nm to 50 microns and the silicon is in the form of particles or coating having a diameter or thickness from 0.5 nm to 2 microns
	Zhamu does cite to e.g. US 2005/0136330 to Mao et al., also cited by the present invention, for examples of complex composite anode materials from the prior art (para 00010). Matsubara, from the same field of invention, regarding an anode particulate, teaches a carbonaceous particle comprising graphite/carbon core with interplanar spacing of less than 0.337 nm (column 2 lines 25-45) having particle size between 50 nm and 2 microns (column 4 lines 50-60), decorated with silicon having a smaller diameter (column 2, Figs.). Im, also from the same field of invention, teaches an anode active material comprising graphite core particles decorated with silicon particles between 10 nm and 1 microns in diameter (column 6 lines 5-20). It would have been obvious to one of ordinary skill in the art to use a composite anode particulate of silicon and carbon with the claimed dimensions as taught in e.g. (previously cited) Mao, Matsubara, or Im, in the invention of Zhamu, since Zhamu teaches a generic anode particulate of a similar type for use in its graphene encapsulation method (see e.g. paras 0004-0011). 
	Zhamu further teaches:
that known complex composite particles of particular interest in the invention were “carbon-coated Si particles distributed on a surface of graphite particles”
	Matsubara, from the same field of invention, regarding a composite silicon-carbon particle, teaches a method of pre-coating a Si particulate to provide a complex particle precursor before the . 
	
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu (US 2017/0338472 to Zhamu et al.) in view of Kawakami (US 2006/0127773 to Kawakami et al.) and Chen (“Spherical nanostructured Si/C composite prepared by spray drying technique for lithium ion batteries anode.” Materials Science and Engineering B 131 (2006) 186-190 by Chen et al.), in further view of Matsubara (US Patent No. 6,733,922 to Matsubara et al.) or Im (US Patent No 8,029,931 to Im et al.), in further view of Jiao (“Facile synthesis of reduced graphene oxide-porous silicon composite as superior anode material for lithium-ion battery anodes.” Journal of Power Sources 315 (2016) 9-15 by Jiao et al.) or Behan (US Patent No. 9,917,299 to Behan et al.).
	Regarding Claim 17, Zhamu does not explicitly teach:
porous anode active material particles
	Jiao, however, from the same field of invention, regarding a graphene/silicon composite, teaches a porous nano-silicon composite coated in graphene (abstract, scheme 1), wherein the nanoporous silicon is on the order of tens of nanometers (Figs. 3-4), and wherein the reduced graphene oxide covers the dispersed silicon particles (page 11). Behan, also from the same field of invention, teaches use of porous nanosilicon particles in a composite active material to enhance cyclability (e.g. abstract, column 2, Figs., etc. ). It would have been obvious to one of ordinary skill in the art to use a porous silicon as the active material in the composite anode materials of Matsubara or Im, with the motivation to enhance the nanostructure and cyclability of the active material.


Response to Arguments
The arguments submitted 1/7/2022 has been considered but does not place the application in condition for allowance. The instant amendments have again struck a particular conductive polymer found in the previously cited prior from the list of conventionally known conductive polymers in the claims. New search and consideration has led to the conclusion that polyparaphenylene is, indeed, a conventionally known, substitutable equivalent for conductive polymers used as a binder in composite silicon based anode active material layers. The claims are therefore rejected in view of newly cited Kawakami. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723